ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 12/22/2020 is acknowledged.  Claim 1 has been amended.  Claims 1, 5, and 6 are pending in the application.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 10/08/2020.

Reasons for Allowance
Claims 1, 5, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in claim 1 including “at least one channel having an inlet opening and an outlet opening is formed inside the shaft, the inlet opening and/or the outlet opening being arranged in a radial direction on a circumference of the shaft between the turbine and the compressor, wherein the at least one channel is part of a channel system of an exhaust-gas recirculation system, a reducing agent infeed, or a secondary air infeed, and wherein, for the secondary air infeed, an interior space of the compressor housing in a flow direction of combustion air after the compressor is in fluidic connection with an interior space of the turbine housing” is not disclosed or rendered obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        01/11/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Tuesday, January 12, 2021